   Case 2:17-cr-00067-JMV Document 27 Filed 04/23/20 Page 1 of 2 PageID: 89
PROB 12A
(7/93)

                                United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
her
Name of Offender: Julie Andresen                                                         Cr.: 17-00067-001
                                                                                        PACTS #: 3242093

Name of Sentencing Judicial Officer:     THE HONORABLE JOHN MICHAEL VAZQUEZ
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/07/2018

Original Offense:   Count One: Attempt and Conspiracy To Commit Fraud., 18:1349

Original Sentence: 15 months imprisonment, 36 months supervised release

Special Conditions: $100 Special Assessment, $956,885.06 Restitution, Financial Disclosure, Mental
Health Treatment, No New Debt/Credit, Self-Employment/Business Disclosure, Forfeiture

Type of Supervision: Supervised Release                         Date Supervision Commenced: 10/02/2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Julie Andresen was ordered to pay $956,885.06 restitution at a rate of $500 per
                       month. Thus far Ms. Andresen has been consistent with her monthly restitution
                       payments to date. The current balance is $951,885.06.



U.S. Probation Officer Action:
Julie Andresen was released on October 2, 2019 and has been on supervised release with the District of
New Jersey since her release date. It was determined that Ms. Andresen owes $956,985.06 in restitution,
with payments set at $500 per month, which since her release, she has been consistent in her payments. Ms.
Andresen also has a forfeiture money judgement of $161,378.85, which is currently pending eligibility of
restoration from Washington.

Ms. Andresen and her husband are self-employed and own a construction company and cabinet store in
Maple Shade, New Jersey. Since March and the start of the mandatory social distancing and quarantine,
Ms. Andresen indicated that her business and therefore their income has rapidly declined. The probation
office conducted a financial investigation of Ms. Andresen’s finances, to include monthly cash flow. Due
to the current climate of the economy and a rapid decline in their monthly cash flow in, the probation office
has concluded that Ms. Andresen is unable to afford the $500 a month restitution during this time. The
probation office is requesting that Ms. Andresen’s restitution payments be suspended for six months, so
that Ms. Andresen can maintain her household without financial duress. Again, Ms. Andresen has been
compliant with her restitution payments thus far.
    Case 2:17-cr-00067-JMV Document 27 Filed 04/23/20 Page 2 of 2 PageID: 90
                                                                                          Prob 12A – page 2
                                                                                             Julie Andresen


                                                                Respectfully submitted,

                                                                   Kelly Sullivan/sa
                                                                 By: Kelly M. Sullivan
                                                                      U.S. Probation Officer
                                                                 Date: 04/20/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   No Formal Court Action to be Taken at This Time
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
X Monthly restitution payment is suspended for six months (as recommended by the Probation Office)



                                                                Signature of Judicial Officer


                                                                   4/23/2020
                                                                           Date
